DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Response to Amendment
The Amendment filed 03/07/2022 has been entered.  Claims 1-2, 6-9, and 11-17 remain pending in the application.  Claims 3-5, 10, and 18-20 have been canceled.  

Allowable Subject Matter
Claims 1-2, 6-9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of forming a rotor blade, comprising: forming at least one of a partial upper skin, a partial lower skin, and a partial support network from a solidified layerwise base material using an additive manufacturing process; and forming a first receptacle in at least a one of the partial upper skin, the partial lower skin, and the partial support network from the solidified layerwise base material using the additive manufacturing process; disposing a weight and/or a plurality of weights in the first receptacle; and filling the first receptacle with a filler material that surrounds the weight and/or the plurality of weights, the filler material comprises a polymeric material dissimilar to the solidified layerwise base material.  
The closest prior art is U.S. Publication No. 2019/0193829 to Schlueter ("Schlueter"), in view of U.S. Publication No. 2020/0114573 to TenHouten et al. ("TenHouten"), and in further view of U.S. Patent No. 4,022,546 to Drees et al. ("Drees") as set forth in the Final Rejection mailed 01/05/2022.  Applicant argues that Schlueter is silent regarding disposing a weight and/or a plurality of weights in the first receptacle (remarks, page 6).  Applicant argues that TenHouten simply does not disclose or suggest disposing a weight and/or a plurality of weights in the first receptacle; and filling the first receptacle with a filler material that surrounds the weight and/or the plurality of weights, the filler material comprises a polymeric material dissimilar to the solidified layerwise base material as in present claim 1 (remarks, page 6).  Applicant argues that Drees expressly states that the static span balance weights 28 are secured by a bracket in a hollow casting (remarks, page 7).  Applicant argues that  the hollow casting is required to be an empty space during operation and maintenance so the brackets and weights can be inspected and the bracket tightened (e.g., the bracket may loosen during operation due to the high centrifugal forces that occur on the rotor blade) (remarks, page 7).  Applicant argues that Drees clearly does not disclose or suggest disposing a weight and/or a plurality of weights in the first receptacle; and filling the first receptacle with a filler material that surrounds the weight and/or the plurality of weights, the filler material comprises a polymeric material dissimilar to the solidified layerwise base material as in present claim 1 (remarks, page 7).  These arguments have been fully considered and are persuasive.  
Newly cited art, King et al. (US 2016/0145758 A1) is the closest art found to address the new limitation, but fails to overcome the deficiencies stated above.  King teaches weights which may comprise a polymeric material, covered with a plating material, which is metallic.  This is the opposite of the claim where the filler material must be polymeric.  It would not be obvious to switch the two materials as the metal is applied by plating which is not appropriate for a polymeric material, and the reference gives no reason to do so.  
The references do not teach or suggest disposing a weight and/or a plurality of weights in the first receptacle; and filling the first receptacle with a filler material that surrounds the weight and/or the plurality of weights, the filler material comprises a polymeric material dissimilar to the solidified layerwise base material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733